OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice on April 23,1941 in the Second Department and maintained an office for the practice of law in the First Department. Petitioner Departmental Disciplinary Committee for the First Judicial Department seeks an order pursuant to 22 NYCRR 603.16 (c) (1) suspending respondent from the practice of law, effective immediately and until further order of this court, upon the ground that respondent is suffering from physical and mental disabilities which make it impossible for him to adequately defend himself in a disciplinary proceeding pending before the committee.
Respondent is currently hospitalized for a serious psychiatric disorder and, in addition, is suffering from physical disabilities rendering his attendance at disciplinary hearings extremely dangerous to his health. We are persuaded that respondent’s disabilities render him incapable *460of practicing law or adequately defending the disciplinary charges pending against him. Accordingly, petitioner’s motion should be granted and respondent immediately suspended from the practice of law, for an indeterminate period, and until further order of this court.
Murphy, P. J., Sandler, Carro, Asch and Milonas, JJ., concur.
Petition granted and respondent suspended from practice as an attorney and counselor at law in the State of New York, effective immediately.